Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/07/2022  has been entered.

Response to Arguments
Applicant's arguments filed 03/07/2022, regarding the 35 USC 112b rejections of Claims 37-38 (Page 10) have been fully considered and are persuasive, in light of the amendment. In light of the amendment, the related rejections have been withdrawn. 
Applicant's arguments regarding the 35 USC 103 rejections of all Claims (Pages 12-15) have been fully considered and are persuasive, in light of the amendment. In light of the amendment, the related rejections have been withdrawn. See related Reasons for Allowance discussed below.

REASONS FOR ALLOWANCE
Claims 21-38 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent Claims 21, 27, and 33 (similar limitations, details below), the prior art of record fails to teach a surgical stapler (illustrated as surgical stapler 10 in Fig. 1) having a two-jaw end effector (illustrated as 20 in Fig. 2), particularly comprising a sensor detecting an angular orientation of a jaw with respect to the other jaw, and a display having at least a first, second, and third indicators (or indicia, per Claim 27, illustrated as LEDs 10391-10395 in Figs. 125-128), all indicators being simultaneously viewable (i.e. visible) on the display, each indicator configured to indicate through selective illumination a different corresponding value of a clamping gap sensed/measured by a sensor between the first and second jaws. 
st Para (“disassembled … at such point, this is not a surgical instrument”) and Page 15, last Para (“could cause the clinician to select an improper staple cartridge”).
Since the prior art (e.g. Swayze, Whitman, etc.) teaches surgical staplers that lack said features, the prior art does not anticipate the claimed subject matter.  Furthermore, it would not have been obvious to a skilled artisan to have modified the prior art in order to arrive at the claimed invention without resorting to impermissible hindsight. 
Claims 22-26, 28-32, and 34-38  are allowable as depending from independent Claims 21-38 which have allowable subject matter, as detailed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALENTIN NEACSU whose telephone number is (571)272-6265.  The examiner can normally be reached on Monday-Friday 9am-4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 5712724458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VALENTIN NEACSU/Primary Examiner, Art Unit 3731